Title: To Benjamin Franklin from John Williams, 26 February 1780
From: Williams, John
To: Franklin, Benjamin


Honble. Sir
Nantes 26h. Feby 1780
I am exceedingly obliged to you for the Trouble you have taken in informing my Nephew of the enjurious Report, of my being in England, a Creature to Administration. Could I have Submitted to such an infamous Character, I might have received considerable Rewards from the Ministers of England before I left it, instead of lossing what I had been acquiring the best part of my Life— I give you my Honour I have no communication with any of them nor have I the least Interest or benefit from them, and I hope to God you never will See one of our Name enroled in the Black List of Traitors, to their Country— I will venture to say you never will see one of our Family— You may be further assured that no considiration on Earth shall ever carry me to England while the War Continues—and tis my Determined Resolution to go to America in the Spring, and shair with my Countrymen in the future of it.
I am with All Respect and the most proper Regard Honle. Sr yr most Obd & most Humle servant
John Williams
To The Honble Benjn Franklin Esqr &c &c &c
 Notation: John Williams Feb 16. 1780